On Appeal from the Eighteenth Judicial District Court, Parish of West Baton Rouge; Edward N. Engolio, Judge Presiding.
This appeal was fixed for August 21,1981 and all attorneys of record were notified. At the time scheduled for argument, the appellant was not present or represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5 (b), this court, ex proprio motu, considers said appeal as abandoned; therefore it is ordered that the appeal of Custom Pipe Coating of Louisiana, Inc. be dismissed with prejudice.
This dismissal does not affect the answer to said appeal filed by attorney for appellee, Dub Johnson Paving Contractor, Inc. As to any issues raised in the answer, they remain viable and pending.
APPEAL OF CUSTOM PIPE COATING OF LOUISIANA, INC. DISMISSED.
RIGHTS OF DUB JOHNSON PAVING CONTRACTOR, INC. RESERVED.